Title: To James Madison from the Inhabitants of Portland, District of Maine, 18 August 1812 (Abstract)
From: Portland, District of Maine Inhabitants
To: Madison, James


18 August 1812. “We the Inhabitants of the town of Portland in the District of Maine legally assembled in town meeting, and deeply impressed with the Melancholy and alarming situation of our beloved Country, have thought it our duty, in the exercise of our Constitutional rights, to present this Memorial to your Excellency, with a hope that we may soon be enabled to realize the blessings for which we petition, and be relieved from those evils, which we are now suffering.
“We are the Inhabitants of a town which depends on Commerce, not only for its wealth and respectability, but for its very existance. We have once severely suffered under the calamities of War, and have seen and felt its most distressing consequences. We have also enjoyed the blessings of peace, prosperity and harmony. And we cannot but distinctly notice the melancholy constrast [sic], while we are peculiarly suffering under the pressure of those evils which distress our Common Country.
“Although we have never been able to discover the necessity or policy of the War, we have hitherto refrained from expressing our sentiments or feelings on the subject. But the recent and important changes which have taken place in the policy and conduct of Great Britain induce us without delay, to assemble and with the independence of Freemen, and the respectful deportment of good and peaceful Citizens, to urge your Excellency to improve the present fortunate opportunity for the restoration of Peace. The revocation of the British Orders in Council, of which Official intelligence has been received, has essentially changed the aspect of British measures, and we believe ought, at once, to produce a correspondent change in American measures. The great question which has so long been agitated between the two Countries is now settled and at rest, the great cause of Complaint is now removed. The obnoxious Edicts are officially declared to be revoked and Annulled.
“We are taught to believe that the Orders in Council were the principal cause which produced a resort to Arms. We are taught to believe this from your Excellency’s own conduct and solemn Official acts, in as much as the arrangement made with Mr Erskine, and which restored for a time the commercial intercourse between the two countries, was predicated expressly on the revocation of the Orders in Council, and those only.
“We are sensible that the impressment of our Seamen was also an alledged cause of War. To the wrongs and injuries of that useful and generous Class of Citizens we are feelingly alive, and would resist to the utmost of our power any nation, which should claim, and exercise the right of siezing and impressing our native seaman. But we are assured that Great Britain does not claim this right, but only the right of taking her own seamen from our merchant vessels. We are also assured that Mr Foster, the late British Minister, requested to be furnished with the names of impressed American Seamen and explicitly offered to cause their restoration. Neither of your predecessors in Office considered impressment as cause of War, but always treated it as a subject of negociation. And we confidently believe that mutual arrangements may be made on this subject, which will effectually secure the rights of Seamen, and preserve the honor of the nation. For this belief we have high authority; for it is well known to your Excellency, that Messrs: Munroe and Pinkney did make an arrangement on this subject, which they pronounced honorable and advantageous to our Country.
“Every important point of difference, except the question of impressment, being thus settled, we can discover no reason for the continuance of a desolating War. And we confidently look to your Excellency for the restoration of peace and Commerce on which our happiness and pro[s]perity depend. Relieved from foreign embarrasments, nothing is wanting but peace and the fostering hand of our own Government to give freedom and prosperity to our Commerce.
“As the revocation of the orders in Council took place but a few days after the declaration of War, as measures of relaxation on one part, and hostility on the other, were adopted nearly at the same time, although unknown to the respective powers which adopted them, we presume that, now the facts are all known, as well the motives which actuated the parties, there can be no impediment to the immediate, and honorable termination of the War, in its infancy, before its evils shall be further multiplied before it shall have weakened the sense of moral obligation and the Bonds which unite Society, before its baneful effects shall have poisoned our social intercourse, and a fatal alliance with France, shall have destroyed our Independence.
“For these reasons and under the solemn Considerations, We respectfully and earnestly pray that your Excellency would without delay appoint Commissioners to negociate Peace between the United States and Great Britain and restore the freedom of Commerce, or adopt such other mode, as may be deemed proper, speedily to procure for our unhappy Country these inestimable blessings.”
